Citation Nr: 1114722	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  05-13 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for a bilateral leg condition, to include radiculopathy.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  Due to the Veteran's residence, his claims file remains under the jurisdiction of the RO in Montgomery, Alabama.

This appeal was previously before the Board in June 2009, when it was remanded for additional development.

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In November 2010 written statement, the Veteran indicated his desire to withdraw his appeal with respect to the issue of entitlement to service connection for a bilateral leg condition.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to service connection for a bilateral leg condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A November 2010 written statement from the Veteran clearly indicates his desire to withdraw his appeal with respect to the issue of entitlement to service connection for a bilateral leg condition.  As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this issue on appeal.


ORDER

The appeal claiming entitlement to service connection for a bilateral leg condition is dismissed.


REMAND

The Veteran attributes his currently-shown low back disorder to active military service.  Specifically, he asserts that his military occupation as a light vehicle driver required him to ride in cramped vehicles over rough terrain, which resulted in wear and tear on his back.

Private treatment reports reflect August 2001 findings of lumbar strain, disc herniations at L4-5 and L5-S1 and degenerative disc disease of the lumbar spine.  Although these records appear to attribute these findings to work-related accidents in 2001 and 2002, the Veteran has consistently reported that he has experienced back problems since service, and, significantly, that his post-service back injuries only aggravated already existing back problems.  See, e.g., April 2005 Substantive Appeal.  The Veteran is competent to describe his back condition since service, Espiritu v. Derwinski, 2 Vet. App. at 494-95, and while the service treatment records are silent concerning the Veteran's back (with the January 1970 separation examination showing that the Veteran denied back trouble of any kind), evidence received since the Board's June 2009 remand strengthens the credibility of his assertions.  Specifically, private treatment records, received in November 2010, reflect a 1999 complaint of low back pain, and the Veteran's report of past back trouble.

The report of a February 2004 VA spine examination reflects the Veteran's report of low back pain during service and X-ray findings of chronic low back syndrome with disc herniations at L4-5 and L5-S1 and degenerative disc disease of the lumbar spine.  However, the examiner did not provide an opinion as to the etiology the Veteran's lumbar spine disorder.

In view of the foregoing, the Board concludes that the Veteran should be accorded an opportunity to undergo a VA examination.  The purpose of the examination is to determine, to the extent possible, the etiology of any diagnosed low back disorder.


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA examination of his spine by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination, and the examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.

For any diagnosed low back disability, the examiner should opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it had its onset during service.  In rendering the requested opinion, the reviewer should specifically consider and address (1) the Veteran's assertion that he experienced low back pain in connection with his military occupation as a vehicle driver, and (2) what role, if any, the documented post-service back injuries in 2001 and 2002 played in the development of such disability.

A complete rationale should be provided for all opinions expressed.  If the physician determines that a medically-sound conclusion cannot be reached, it is requested that an explanation as to why such a conclusion is not possible be included.

2. After completing the requested actions, the RO should readjudicate the claim for service connection for a low back disorder.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


